                         UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Nathaniel Jon Paulsen,                            Case No. 19-cv-2178 (PJS/DTS)

      Plaintiff,

v.                                                ORDER

Warden Fikes,
F.C.I Sandstone

      Defendant.


      The above matter comes before the Court upon the Report and Recommendation

of United States Magistrate Judge David T. Schultz dated September 30, 2019. No

objections have been filed to that Report and Recommendation in the time period

permitted.

      The Court, being duly advised in the premises, upon the Report and

Recommendation of the Magistrate Judge, and upon all of the files, records and

proceedings herein, now makes and enters the following Order.

      IT IS HEREBY ORDERED:

      The petition for a writ of habeas corpus of petitioner Nathaniel Jon Paulsen, ECF

No. 1, is DISMISSED WITHOUT PREJUDICE.

      2.      Paulsen’s application to proceed in forma pauperis, ECF No. 2, is DENIED.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: 10/22/19                                s/Patrick J. Schiltz________________
                                               Patrick J. Schiltz
                                               United States District Judge
